Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  The text reads “one or more sensors configured to obtain metabolic and physiological information of the use”; examiner believes the word use should be user and is examining the claim in light of that change.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: The text reads “model which is trained based one of the first”, examiner believes the claim will read more clearly with the addition of “model which is trained based on one of the first”, or language of the same intent.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the predictive model which is trained based one of the first to the fifth combinations" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



Claims 1-4, 6, 10-14, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soller et al. (US 20110184683 A1).
Regarding claim 1, Soller teaches an apparatus for estimating bio-information, the apparatus comprising:
a spectrometer configured to obtain a light absorbance spectrum from a user ([0049]-[0051] a spectrometer measurement system is described; [0057] the system is directed to measure light from a user’s skin);
one or more sensors configured to obtain metabolic and physiological information of the user, the obtained metabolic and physiological information including a carbon dioxide (CO2) concentration of the user ([0006] [0043] from the spectra, carbon dioxide concentration and other physiologic data can be measured based on the information provided by the sensors of the spectrometer which collects data on different wavelengths); and
a processor configured to identify a predictive model corresponding to a type of the obtained metabolic and physiological information ([0065]-[0072] a method of determining a set of partial least square models for different analytes is taught, these models use reference spectra of individual metabolic and physiologic information types to predict an analyte levels, certain analyte predictions may remove unneeded spectral data and use a subset to complete a partial least squares model), among a plurality of predictive models trained based on different combinations of a reference light absorbance spectrum and a plurality of metabolic and physiological information types ([0089] reference spectra of various tissue ([0042]) are used to calculate the levels of an analyte, in some embodiments all references available are used and in some a subset of references may be used, these different sets of references comprises different models; model may use absorbance spectrums and metabolic and 
Regarding claim 2, Soller teaches an apparatus for estimating bio information substantially as claimed in claim 1. Further, Soller teaches an bio information estimating apparatus wherein the spectrometer comprises: 
a light source configured to emit light onto the user ([0049] Fig 1 light radiation sources 14 a&b, 16a-f; [0057] Fig 2 radiation sources emit onto the skin); and 
a detector configured to detect the light scattered of reflected from the user ([0057] a detector Fig 1A 12 determines a spectrum of scattered radiation).
Regarding claim 3, Soller teaches an apparatus for estimating bio information substantially as claimed in claim 1. Further, Soller teaches wherein the one or more sensors comprise at least one of an optical gas sensor configured to obtain the CO2 concentration of the user, and a pulse wave sensor configured to obtain a pulse wave reflected from the user ([0006] [0043] from the spectra, carbon dioxide concentration can be measured based on the information provided by the sensors of the spectrometer which collect data on different wavelengths; this corresponds to the instant application [0045] which describes an optical CO2 sensor using two wavelengths; the limitation describes at least one of the two sensors, examiner notes that if the limitation comprised both limitations the claim would be reject able under Soller in view of Gil).
Regarding claim 4, Soller teaches an apparatus for estimating bio information substantially as claimed in claim 1. Further, Soller teaches wherein the metabolic and physiological information further comprises at least one of a body temperature, a heart rate (HR), a heart rate variability (HRV), and a pulse wave feature ([0042]-[0043] the spectrometer may be configured to determine temperature from 
Regarding claim 6, Soller teaches an apparatus for estimating bio information substantially as claimed in claim 1. Further, Soller teaches wherein the one or more sensors are further configured to estimate the body temperature information based on the obtained light absorbance spectrum ([0023]-[0024] the information calculated from spectra data may be temperature; Claims 13 & 17).
Regarding claim 10, Soller teaches an apparatus for estimating bio information substantially as claimed in claim 1. Further, Soller teaches wherein the predictive model is generated by using one of linear regression analysis, non-linear regression analysis. Partial Least Squares (PLS), Bayesian Network, Hidden Markov Model, Decision Tree, Random Forest, Support Vector Machine, Convolutional Neural Network, and Deep Neural Network ([0047] model may use partial least squares analysis regression analysis to develop the mathematical model; [0096] other models may be substituted, such as a Taylor series expansion).
Regarding claim 11, Soller teaches an apparatus for estimating bio information substantially as claimed in claim 1. Further, Soller teaches wherein the bio-information comprises one or more of blood glucose, cholesterol triglyceride, body water, lactate, protein, and uric add ([0062]-[0063] spectra may be analyzed to determine quantities such as water content/body water).
Regarding claim 12, Soller teaches an apparatus for estimating bio information substantially as claimed in claim 1. Further, Soller teaches an output interface configured to output at least, one of the obtained absorbance, the obtained metabolic and physiological information, and a processing result of the processor ([0056] Fig 1B Soller teaches a display unit 24, communication interface 28 and a processor 20, 22; [0057]-[0059] processor is configured to perform the spectrum analysis steps to 
Regarding claim 13, Soller teaches a method of estimating bio-information, the method comprising: 
obtaining a light absorbance spectrum from a user ([0049]-[0051] a spectrometer measurement system is described; [0057] the system is directed to measure light from a user’s skin);
obtaining metabolic and physiological information of the user, the metabolic and physiological information including a concentration of carbon dioxide (CO2) of the user ([0006] [0043] from the spectra, carbon dioxide concentration and other physiologic data can be measured based on the information provided by the sensors of the spectrometer which collect data on different wavelengths);
identifying a predictive model corresponding to a type of the obtained metabolic and physiological information ([0065]-[0072] a method of determining a set of partial least square models for different analytes is taught, these models use reference spectra of individual metabolic and physiologic information to predict an analyte levels, certain analyte predictions may remove unneeded spectral data and use a subset to complete a partial least squares model) among a plurality of predictive models trained based on different combinations of a reference light absorbance spectrum and a plurality of metabolic and physiological information types ([0089] reference spectra of various tissue ([0042]) are used to calculate the levels of an analyte, in some embodiments all references available are used and in some a subset of references may be used, these different sets of references comprises different models; model may use absorbance spectrums and metabolic and physiologic information (oxygen carbon dioxide concentration, pH [0077], or temperature [0064])), and
estimating bio-information based on the obtained light absorbance spectrum and the obtained metabolic and physiological information by using the identified predictive model ([0062] model may provide an output of bio-information, like water content).
Regarding claim 14, Soller teaches a method for estimating bio information substantially as claimed in claim 13. Further, Soller teaches wherein the metabolic and physiological in formation further comprises at least one of a body temperature, a heart rate (HR), a heart rate variability (HRV), and a pulse wave feature ([0042]-[0043] the spectrometer may be configured to determine temperature from the spectra; [0064] additionally a hardware based temperature sensor may monitor surface temperature of the user; Soller teaches at least one of the limitations therefore the claim is rejected, for HR and HRV see rejections of claim 5 and 7 in view of Gil).
Regarding claim 17, Soller teaches a method for estimating bio information substantially as claimed in claim 13. Further, Soller teaches a method further comprising outputting at least one of the obtained light absorbance spectrum, the obtained metabolic and physiological information and the estimated bio-information ([0056] Fig 1B Soller teaches a display unit 24, communication interface 28 and a processor 20, 22; [0057]-[0059] processor is configured to perform the spectrum analysis steps to determine spectra, and physiologically important parameters, one of basic skill in the art would recognize that with the stated system components the results of the processors analysis can be output to the display).
Regarding claim 18, Soller teaches a method for estimating bio information substantially as claimed in claim 13. Further, Soller teaches wherein the different combinations of the reference light absorbance spectrum with the plurality of metabolic and physiological information types comprise a combination of the reference light absorbance spectrum and a reference carbon dioxide concentration ([0041]-[0043] the spectrometer system uses a plurality of reference spectra as calibration equations for individual analyte calculations, additional a wide range of carbon dioxide concentrations are accounted for to gather the baseline data; [0077] these reference spectra may be varied outside of the human body to gain a reference larger than possible human ranges). 
Regarding claim 20, Soller teaches a bio information estimator substantially as claimed in claim 13. Further, Soller teaches a method wherein the identifying the predictive model comprises identifying the predictive model which is trained based one of the first to the fifth combinations, as the predictive model for estimating the bio-information ([0006] a predictive model may be chosen to identify an analyte/ bio-information; [0107] a PLS model has been trained on a series of simulated spectra acting as experimental data; [0089] a subset of factors may be used as the reference; Examiner notes that this claim is being examined in relation to claim 13, while lacking antecedent basis towards the first through fifth combination, if this claim was made dependent on claim 19 where the first through fifth combination are brought into the claim set, the rejection could be made by Soller in view of Gil). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Soller (US-20110184683-A1) as applied to claim 4 and 13 above, and further in view of Gil (US 20160157733 A1).
Regarding claim 5, Soller teaches a bio information estimator substantially as claimed in claim 4. Further, Soller teaches an apparatus wherein metabolic and physiologic information further comprises body temperature ([0006] [0009] the measured analyte may be temperature; [0064] a hardware based independent sensor may measure temperature).
Soller does not teach an electrocardiogram sensor configured to obtain at least one of the HR and the HVR. 

It would be obvious to one of ordinary skill in the art to have modified the spectrometer device of Soller with an electrode of Gil because the “calculator may correct the calculated glucose (analyte) level in the blood using a value detected by the body information detector” [0017] (the advantage of taking heart rate data via electrode is to correct the signal pertaining to the analyte using the heart rate data [0055]; Gil suggests this for a glucose measure but the technique could be used for different analytes).
Regarding claim 7, Soller teaches a bio information estimator substantially as claimed in claim 4. Soller does not teach wherein the one or more sensors comprise a pulse wave sensor configured to obtain a pulse wave signal, wherein the processor is further configured to obtain at least one of the HR, the HRV, and the pulse wave feature based on the pulse wave signal. 
Gil teaches a bio information gathering device wherein the one or more sensors comprise a pulse wave sensor ([0054] a PPG is a pulse wave signal and the device measures PPG with optical characteristics) configured to obtain a pulse wave signal, wherein the processor is further configured to obtain at least one of the HR, the HRV, and the pulse wave feature based on the pulse wave signal ([0054] a pulse transit time or pulse wave velocity is obtained by the PPG and the ECG; one of ordinary skill in the art will recognize that a photoplethysmography may measure heart rate or heart rate variability, see US patent Gulati et al. (US 9554738 B1) incorporated by reference Col 248 Ln 4-13, where a PPG signal is used for heart rate and heart rate variability).
It would be obvious to one of ordinary skill in the art to have modified the spectrometer device of Soller with an electrode of Gil because the “calculator may correct the calculated glucose (analyte) 
Regarding claim 19, Soller teaches a bio information estimator substantially as claimed in claim 13. Further Soller teaches a method wherein the different combinations of the reference light absorbance spectrum with the plurality of metabolic and physiological information types ([0089] reference spectra of various tissue ([0042]) are used to calculate the levels of an analyte, in some embodiments all references available are used and in some a subset of references may be used, these different sets of references comprises different models; model may use absorbance spectrums and metabolic and physiologic information (oxygen carbon dioxide concentration, pH [0077], or temperature [0064]) comprise at least one of: 
a first combination-of the reference light absorbance- spectrum, and a reference carbon dioxide concentration ([0041]-[0043] the spectrometer system uses a plurality of reference spectra as calibration equations for individual analyte calculations, additional a wide range of carbon dioxide concentrations are accounted for to gather the baseline data; [0077] these reference spectra may be varied outside of the human body to gain a reference larger than possible human ranges);
a second combination of the reference light absorbance spectrum, the reference carbon dioxide concentration, and a reference body temperature ([0041]-[0043] the spectrometer system uses a plurality of reference spectra as calibration equations for individual analyte calculations, additional a wide range of carbon dioxide concentrations are accounted for to gather the baseline data; [0077] these reference spectra may be varied outside of the human body to gain a reference larger than possible human ranges; [0064] temperature sensor may be included [0082]-[0085] show temperature in an example calculation);

a third combination of the reference light absorbance spectrum, the reference carbon dioxide concentration, the reference body temperature, and a reference heart rate (Soller teaches all but reference heart rate);
a fourth combination of the reference light absorbance spectrum, the reference carbon dioxide concentration, the reference body temperature, the reference heart rate, and a reference heart rate variability (Soller teaches all but reference heart rate, and reference heart rate variability); and
	a fifth combination of the reference light absorbance spectrum, the reference carbon dioxide concentration, the reference body temperature, the reference heart rate, the reference heart rate variability, and a reference pulse wave feature (Soller teaches all but reference heart rate, reference heart rate variability, and reference pulse wave feature).
	Gil teaches a system for determining blood glucose using a light irradiation source including a reference heart rate, reference heart rate variability, and reference pulse wave feature ([0054] a pulse transit time or pulse wave velocity is obtained by the PPG and the ECG; one of ordinary skill in the art will recognize that a photoplethysmography may measure heart rate or heart rate variability, see US patent Gulati et al. (US 9554738 B1) incorporated by reference Col 248 Ln 4-13, where a PPG signal is used for heart rate and heart rate variability; [0055] ECG may be provided with electrode measuring heart electrical signal, may measure heart rate and increase or decrease in heart rate; [0063]-[0064] the information may be included in calculations to adjust to the signal in light of these reference parameters). 
It would be obvious to one of ordinary skill in the art to have modified the spectrometer device of Soller with an electrode of Gil because the “calculator may correct the calculated glucose (analyte) level in the blood using a value detected by the body information detector” [0017] (the advantage of taking heart rate data via electrode is to correct the signal pertaining to the analyte using the heart rate .
Claim 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Soller (US-20110184683-A1) as applied to claim 1 and 13 above, and further in view of Carvalho Sousa (US 20150369725 A1).
Regarding claim 8, Soller teaches a bio information estimator substantially as claimed in claim 1. Further, Soller teaches selecting a predictive model based on a of subset of factors (([0065]-[0072] a method of determining a set of partial least square models for different analytes is taught, these models use reference spectra of individual metabolic and physiologic information types to predict an analyte levels, certain analyte predictions may remove unneeded spectral data and use a subset to complete a partial least squares model)
Soller does not teach wherein upon receiving a request for estimating bio-information, the processor checks an operating state of the spectrometer and each sensor of the physiological information obtainer.
Carvalho Sousa teaches wherein upon receiving a request for estimating bio-information, the processor checks an operating state of the spectrometer and each sensor of the physiological information obtainer ([0133]-[0140] the system is configured to check a temperature monitor to determine if the operational temperature is obtained; [0141] the device attempts to optimize the use of sensors based on the operating state of the sensors).
It would be obvious to one of ordinary skill in the art to have modified the process of choosing a subset of data of Soller with the sensor operating status checks of Carvalho Sousa because the step of checking the status allows for the system to “operate the spectrophotometer always, or as much as possible, under optimum conditions of operation and proceed with his plan optimized maintenance and repairs” [0134]. 
Regarding claim 9, Soller teaches a bio information estimator substantially as claimed in claim 1. Further, Soller does not teach a method wherein upon receiving a request for estimating bio-information, the processor checks an operating state of the spectrometer and each sensor of the physiological information obtainer, and controls operation of the spectrometer or the each sensor or provides guidance on the operation for a user based on the predictive model for use in estimating bio-information.
Carvalho Sousa teaches a method wherein upon receiving a request for estimating bio-information, the processor checks an operating state of the spectrometer and each sensor of the physiological information obtainer ([0133]-[0140] the system is configured to check a temperature monitor to determine if the operational temperature is obtained; [0141] the device attempts to optimize the use of sensors based on the operating state of the sensors), and controls operation of the spectrometer or the each sensor or provides guidance on the operation for a user based on the predictive model for use in estimating bio-information ([0139] system may provide an alert to the user based on the operating state).
It would be obvious to one of ordinary skill in the art to have modified the process of choosing a subset of data of Soller with the sensor operating status checks of Carvalho Sousa because the step of checking the status allows for the system to “operate the spectrophotometer always, or as much as possible, under optimum conditions of operation and proceed with his plan optimized maintenance and repairs” [0134]. 
Regarding claim 15, Soller teaches a bio information estimator substantially as claimed in claim 13. Further, Soller teaches a method wherein the obtaining the light absorbance spectrum is performed by a spectrometer ([0049]-[0051] a spectrometer measurement system is described) and the obtaining the metabolic and physiologic information is performed by one or more sensors ([0006] [0043] from the spectra, carbon dioxide concentration and other physiologic data can be measured based on the 
Soller does not teach a wherein upon receiving a request for estimating bio-information, the processor checks an operating state of the spectrometer and each sensor of the physiological information obtainer.
Carvalho Sousa teaches a method wherein upon receiving a request for estimating bio-information, the processor checks an operating state of the spectrometer and each sensor of the physiological information obtainer ([0133]-[0140] the system is configured to check a temperature monitor to determine if the operational temperature is obtained; [0141] the device attempts to optimize the use of sensors based on the operating state of the sensors).
It would be obvious to one of ordinary skill in the art to have modified the process of choosing a subset of data of Soller with the sensor operating status checks of Carvalho Sousa because the step of checking the status allows for the system to “operate the spectrophotometer always, or as much as possible, under optimum conditions of operation and proceed with his plan optimized maintenance and repairs” [0134]. 
Regarding claim 16, Soller teaches a bio information estimator substantially as claimed in claim 13. Further, Soller teaches a method wherein the obtaining the light absorbance spectrum is performed by a spectrometer ([0049]-[0051] a spectrometer measurement system is described) and the obtaining the metabolic and physiologic information is performed by one or more sensors ([0006] [0043] from the 
Soller does not teach wherein the estimating the bio-information comprises, upon receiving a request for estimating bio-information, checking an operating state of the spectrometer and each of the one or more sensors, and controlling an operation of the spectrometer or each of the one or more sensors, and providing the user with guidance on foe operation based on the identified predictive model.
Carvalho Sousa teaches a method wherein the estimating the bio-information comprises, upon receiving a request for estimating bio-information, checking an operating state of the spectrometer and each of the one or more sensors([0133]-[0140] the system is configured to check a temperature monitor to determine if the operational temperature is obtained);and controlling an operation of the spectrometer or each of the one or more sensors ([0141] the device attempts to optimize the use of sensors based on the operating state of the sensors), and providing the user with guidance on the operation based on the identified predictive model ([0139] system may provide an alert to the user based on the operating state).
It would be obvious to one of ordinary skill in the art to have modified the process of choosing a subset of data of Soller with the sensor operating status checks of Carvalho Sousa because the step of checking the status allows for the system to “operate the spectrophotometer always, or as much as possible, under optimum conditions of operation and proceed with his plan optimized maintenance and repairs” [0134]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following US patents are made of note as references that may read on the claimed limitations:

US patent Gulati (US-9554738-B1) is made of note as a system that makes use of multiple sensors like PPG to gather physiologic features. This patent is also made of note for disclosing a system where the biological information comprises lactate, protein, fatty acids and uric acid. 
US patent Segman (US-20090299154-A1) is made of note as a spectral measurement system that makes use of CO2 concentration in the blood which relates to limitations in the claims.
US patent Gilbert (US-20150119661-A1) is made of note as a patent that teaches a spectrometer to measure an analyte of proteins, lipids or glucose. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                         
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        7 May 2021